                                                                                              Case 2:20-cv-02351-JAM-DB Document 13 Filed 12/28/20 Page 1 of 2


                                                                                         1
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8                          UNITED STATES DISTRICT COURT
                                                                                         9                        EASTERN DISTRICT OF CALIFORNIA
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                         10
                                                                                         11 TRUSTEES ON BEHALF OF THE                    Case No.     2:20-CV-02351-JAM-DB
                                        ERROR! NO TEXT OF SPECIFIED STYLE IN DOCUMENT.




                                                                                            TEAMSTERS BENEFIT TRUST,
                                                                                         12                                              ORDER GRANTING
                                                A PROFESSIONAL CORPORATION




                                                                                                          Plaintiff,                     STIPULATION TO EXTEND TIME
                                                                                         13                                              FOR DEFENDANT TO FILE
                                                      ATTORNEYS AT LAW




                                                                                            v.                                           RESPONSIVE PLEADING
                                                                                         14
                                                                                            W.A. RASIC CONSTRUCTION                      [Filed Concurrently with Stipulation]
                                                                                         15 COMPANY, INC.,
                                                                                                                                         Judge: Hon. John A. Mendez
                                                                                         16                     Defendants.
                                                                                         17                                              Complaint Filed: November 24, 2020
                                                                                                                                         Trial Date:    NONE
                                                                                         18
                                                                                         19
                                                                                                                                     [ORDER]
                                                                                         20
                                                                                                    The Court, having reviewed the Stipulation to Extend Time for Defendant to
                                                                                         21
                                                                                              File Responsive Pleading, and good cause appearing thereof, the Court grants the
                                                                                         22
                                                                                              Stipulation and hereby ORDERS:
                                                                                         23
                                                                                                    1.    That Defendant W.A. Rasic Construction Company, Inc. shall file a
                                                                                         24
                                                                                                          responsive pleading no later than January 14, 2021.
                                                                                         25
                                                                                         26
                                                                                                    IT IS SO ORDERED
                                                                                         27
                                                                                         28
                                        008069.00001
                                        30769680.1
                                                                                                                        CERTIFICATE OF SERVICE
                                                                                              Case 2:20-cv-02351-JAM-DB Document 13 Filed 12/28/20 Page 2 of 2


                                                                                         1
                                                                                              DATED: December 23, 2020       /s/ John A. Mendez
                                                                                         2
                                                                                                                             THE HONORABLE JOHN A. MENDEZ
                                                                                         3                                   UNITED STATES DISTRICT COURT JUDGE
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                         10
                                                                                         11
                                        ERROR! NO TEXT OF SPECIFIED STYLE IN DOCUMENT.




                                                                                         12
                                                A PROFESSIONAL CORPORATION




                                                                                         13
                                                      ATTORNEYS AT LAW




                                                                                         14
                                                                                         15
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28
                                        008069.00001
                                        30769680.1
                                                                                                                                  -2-
